Title: To George Washington from Amelie-Maxime-Rosalie de Grasse, 12 December 1794
From: Grasse, Amelie-Maxime-Rosalie de
To: Washington, George


        
          Monsieur
          ce 12 decembre 1794
        
        Il faut autent conter Sur votre bonté pour ozer renouveller, mes importunitees, Si ma premiere lettre vous Est parvenue, Elle vous a fait connoitre, et notre confiance En vous, et notre affreuse position, d’aggnez monsieur y avoir Egard, En vous Seule Est notre Esperence, nous Sommes absolument denuées de tout et ne prevoyant pas la fin de nos maux, nous ne

Subsistons depuis sept mois que de la vente de nos bijoux, mais Monsieur ces foibles resources, sonts totalement Epusées. Si vous ne venez a notre Secour nous ne pourons plus nous procurer, les premiers besoins, de la vie.
        Veuilliez donc Monsieur vous interesser a nous, et nous accorder soit quelques Acres de terre, que nous cultiverions, et nos premiers traveaux et leurs fruits Seroient Employez a nous acquiter de lavance que lon nous aurois faite.
        Lamitiez que vous vouliez bien avoir pour mon pere, cette bien Sincere, quil vous portoit, les Sentiments destime, et de vénération, quil nous a inspirées pour vos vertus, nous sonts un Sur garent de votre bienveuillance pour ces filles.
        Pardonnez monsieur ma témerité Elle na dexcuse que dans votre indulgence, et nos malheurs. Si rien ne peut Etre comparer a nos souffrances, il Seroit impossible de trouver un Sentiment Egale a notre reconnoissance. c’est En vous renouvellant mes regrets de vous Ennuyer de nos peines et en vous demendant vos bontés Et protection que j’ai l’honneur D’etre Monsieur Votre tres humble et tres Obëisante Servante
        
          de Grasse
        
        
          si vous m’honoré d’une réponce faite la moi adressez cet mr Robinson Salem.
        
      